UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 23, 2010 Viasystems Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-15755 (Commission File Number) 75-2668620 (IRS Employer Identification Number) 101 South Hanley Road, Suite 400, St. Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(314) 727-2087 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07:Submission of Matters to a Vote of Security Holders. On June 23, 2010, Viasystems Group, Inc. (the “Company”) held its regular annual meeting of stockholders.The stockholders considered three proposals.The proposals were approved. Proposal 1:Election of twelve directors to serve until the next annual meeting of stockholders. Shares Voted For Shares Withheld David M. Sindelar Timothy L. Conlon Christopher J. Steffen Michael D. Burger Robert F. Cummings, Jr. Kirby A. Dyess Peter Frank Jack D. Furst Edward Herring William C. McCormick Richard A. McGinn Richard W. Vieser Proposal 2:Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ended December 31, 2010. Shares Voted For Shares Voted Against Shares Abstaining Proposal 3:Approval of the Company 2010 Equity Incentive Plan. Shares Voted For Shares Voted Against Shares Abstaining SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 23, 2010 VIASYSTEMS GROUP, INC. By:/s/ Gerald G. Sax Gerald G. Sax Senior Vice President and Chief Financial Officer
